Norton, J.
Notwithstanding the positive injunction of the statute that exceptions must.be filed during the term at which they are taken, and not after, it has been held by this court that a bill of exceptions may be filed after the expiration of the term, provided the parties consent thereto and the court so orders. Robart v. Long, 65 Mo. 223; Peake v. Bell, 65 Mo. 224; West v. Fowler, 59 Mo. 40. The bill of exceptions in this case was not filed , during the term, and although the consent of parties that it might be filed in vacation appears, there is no order of court based upon such consent authorizing it to be done, and under the authority of the cases above cited, the bill of exceptions must be disregarded, as this is insisted upon in the first point made by respondent. This being done, there is nothing left for us to consider but the record proper, and as we find no error in it, the judgment will be affirmed. .
All concur.

Motion for rehearing overruled.